Henry M. Zaleski, J.
Pursuant to section 47 of the Suffolk County Improvement Act (L. 1927, ch. 190, as amd.) the court held a hearing on objections to the tentative decree.
The only objection which the court deems worthy of comment is claimants’ position that they are entitled to interest at the rate of 6%, instead of 4%, from the vesting date.
Section 13 of the Suffolk County Improvement Act provides that ‘ ‘ interest at the legal rate ’ ’ shall be awarded from the date of vesting of title to the date of the final decree. Claimants urge that the legal interest rate in this State is 6% and that the special statute, that is the Suffolk County Improvement Act, prevails over section 3-a of the General Municipal Law. The court does not agree with claimants.
*622Subdivision 1 of section 5-501 of the General Obligations Law fixes 6% as the legal rate of interest “except as otherwise provided by law ’ Other provision is made by subdivision 2 of section 3-a of the General Municipal Law, which provides, that the rate of interest to be paid by municipal corporations on condemnation awards “ shall not exceed four per centum per annum”. In this court’s opinion, the words “ legal rate ” as used in the Improvement Act mean the rate of interest which a municipal corporation governed by it may be charged. That rate is fixed at a sum not to exceed 4%.
After considering the objections the court determines that there is no need for any corrections or alterations to be made in the tentative decree and the award is hereby confirmed.